Citation Nr: 0517981	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  96-19801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a liver disorder 
also claimed as hepatitis and cirrhosis on a direct basis.

2.  Entitlement to service connection for a liver disorder as 
due to an undiagnosed illness.

3.  Entitlement to service connection for residuals of a 
head/neck injury.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a rash on the 
buttocks on a direct basis.

6.  Entitlement to service connection for a rash as due to an 
undiagnosed illness.

7.  Entitlement to service connection for a right arm 
disorder.

8.  Entitlement to service connection for a right leg 
disorder.

9.  Entitlement to service connection for a right hip 
disorder.

10.  Entitlement to service connection for a shoulder 
disorder.

11.  Entitlement to service connection for a disorder 
manifested by memory loss, insomnia, and stress on a direct 
basis.

12.  Entitlement to service connection for a disorder 
manifested by memory loss as due to an undiagnosed illness.

13.  Entitlement to service connection for a right knee 
disorder.

14.  Entitlement to service connection for hypertension.

15.  Entitlement to service connection for a disorder 
manifested by fatigue as due to an undiagnosed illness.

16.  Entitlement to service connection for a disorder 
manifested by joint and muscle pain as due to an undiagnosed 
illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from March 1963 to 
March 1965, from August 1970 to September 1970 and from 
September 1990 to May 1991.  He also served in the Army 
Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a August 1994 rating decision by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO), which denied the veteran entitlement to 
service connection, in pertinent part, for a liver, neck, 
back, right arm, right leg, right hip, shoulder, and right 
knee conditions, as well as, a rash on the buttocks, 
hypertension, and a disorder manifested by memory loss, 
insomnia, and stress. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran had active military service from March 1963 to 
March 1965, from August 1970 to September 1970 and from 
September 1990 to May 1991.
A preliminary review of the record reveals that the veteran's 
complete service medical records are not on file.  On file 
are only medical records associated with his most recent 
period of service submitted by the veteran.  The Army 
National Guard in March 1994 indicated that the medical 
records for his Persian Gulf service were lost in transit.  
The subsequently received were clinical medical records and 
sick slips from his third period of active duty.  The service 
medical records for the veteran's first two periods of active 
duty have not been requested.  The Board finds that an 
attempt should be made to obtain all active duty and National 
Guard medical records prior to entering a decision in this 
case 

The issues of entitlement to service connection for memory 
loss, fatigue, joint and muscle pain, skin rash and a liver 
disability as due to undiagnosed illnesses were separately 
denied by an RO rating action dated in October 2004.  As 
such, the Board has characterized these issues as they appear 
on the title page. With respect to these issues, the veteran 
has submitted a notice of disagreement to the October 2004 
determination.  In Manlicon v. West, 12 Vet. App. 238 (1999), 
the United States Court of Appeals for Veterans Claims (CAVC) 
held that in these circumstances where a NOD is filed, but a 
SOC has not been issued, the Board must remand the claim for 
issuance of a SOC.  

Additional medical records were received at the Board in 
April 2005.  The RO has not had the opportunity to review 
these records in conjunction with the veteran's claim.  

In view of the foregoing, this case is being remanded for the 
following actions:

1.  The RO should request the National 
Personnel Records Center (NPRC) and the 
U.S. Army Reserve Personnel Command 
(ARPERSCOM formerly ARPERCEN), and any 
other appropriate agency, to furnish the 
medical records for the veteran's first 
two periods of active duty and the 
medical records from his service in the 
National Guard.  The veteran was a member 
of the 719th Transportation Co., New 
York, New York ( see DD 214).  If no 
additional service records can be found, 
or if they have been destroyed, ask for 
specific confirmation of that fact.  

2.  The RO should furnish the appellant 
and his representative a statement of the 
case at the veteran current address of 
record regarding the issues of 
entitlement to service connection for 
memory loss, fatigue, joint and muscle 
pain, skin rash, and a liver disability 
as due to undiagnosed illnesses.  He 
should be informed of the requirements 
necessary to perfect an appeal.  The RO 
is informed that this issue is not before 
the Board until the veteran perfects a 
timely substantive appeal.

3.  Thereafter, the RO should 
readjudicate the issues currently in 
appellate status, to include all evidence 
received since the April 2004 statement 
of the case.  If any of the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




